DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 2/8/2022.  These drawings are acceptable.
Specification
Applicant’s amendments to the specification have overcome the previously cited objections and thus the objections are withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.
Response to Arguments
Applicant’s arguments, see pg. 9, filed 2/8/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 12/09/2021 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Masure on 3/7/2022.
The application has been amended as follows: 
Withdrawn claims 8-20 should be cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to the claimed invention is Lantsman (US 5830330 A), Ritchie (US 20120028461 A1), Dhindsa (US 20150064920 A1), and Fujii (US 20030199156 A1). Lantsman teaches a sputtering process wherein a plasma is ignited at a first pressure within a process chamber, depositing sputter material from a target disposed within the processing volume while decreasing the first pressure to a second pressure within a first time frame while maintaining the plasma, wherein decreasing the first pressure to the second pressure comprises incrementally decreasing the first pressure to about 2 mTorr to about 0.1 mTorr. Additionally, Ritchie teaches further reducing a second pressure to a third pressure. Furthermore, Dhindsa teaches decreasing the pressure inside a plasma processing chamber at a rate from 1 mTorr/100 ms to 20 mTorr/100 ms, which, when combined with Lantsman and Ritchie, results in a second time frame different than the first time frame and a first time frame of about 1 second. Additionally, Fujii teaches deposition steps (third time frame) of about several minutes, which is greater than or equal to the second time frame. However, the aforementioned references fail to explicitly teach that the first time frame is about 1 second to about 10 seconds and the second time frame is about 3 to 6 seconds. Furthermore, there is no teaching, suggestion, or motivation to modify the aforementioned references to meet these claim limitations. Therefore, claim 1 is allowed.
Claims 3 and 5-7 depend on claim 1 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                

/JENNIFER WECKER/Primary Examiner, Art Unit 1797